DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “control system” in Claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said ramp" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,234,581 (hereinafter ‘581). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of ‘581 teach all of the features of Claims 1-11 of the present application with only minor differences in claim language.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ratnakar (US Patent Application Publication No. 2011/0160530).

In regard to claim 1, Ratnakar discloses an endoscope assembly having a distal tip section (Fig. 1), the assembly comprising:
at least one front-pointing viewing element (20) on a front wall of the distal tip section (Fig. 3, Par. 3);
at least one side-pointing viewing element (DM1) on at least one side wall of the distal tip section (Fig. 3, Par. 61);
a working channel (24) configured for insertion of a medical tool into and through the distal tip section (Fig. 2, Par. 3), wherein said working channel provides a first exit (22) for said medical tool (Fig. 2), said first exit comprising a first opening in the front wall of the distal tip section (Fig. 2), and a second exit (IC1) for said medical tool, said second exit comprising a second opening in the at least one side wall of the distal tip section (Figs. 4A,4B,6A);
a ramp structure (201), wherein a portion of said ramp structure is positioned proximal to said second exit within said working channel (Figs. 4A-4B), thereby positioning said second exit between the first exit and the portion of the ramp structure (Figs. 4A-4B), wherein said ramp structure is coupled to an internal wall of the distal tip section via a pivot and wherein a position of the ramp structure may be modified to regulate a direction of exit of the medical tool (Figs. 4A-4B, Par. 62); and
a control system coupled to said pivot, wherein said control system is configured to modify a position of said ramp structure to regulate the direction of exit of the said medical device (Par. 62, via control actuators on the handle (4)).

In regard to claim 2, Ratnakar teaches wherein said ramp is adapted to be positioned in at least two different angles relative to the internal wall of the distal tip section (Figs. 4A,4B via open/closed positions).

In regard to claim 4, Ratnakar teaches wherein said pivot comprises at least one of pivot hinge joint, pivot ball and socket joint, pivot pin and hole joint (via pivot hinge joint, Figs. 4A,4B).

In regard to claim 6, Ratnakar teaches wherein said control system comprises an electronic controller (via control actuators on the handle (4)).

In regard to claim 7, Ratnakar teaches wherein when said pivot is in a first position, the ramp structure is positioned to enable the medical tool to exit from the first exit of the distal tip section (Figs. 2,4A).

In regard to claim 8, Ratnakar teaches wherein when said pivot direction is in a first position, said medical tool exits from the front wall of the distal tip section at an angle of substantially zero degrees relative to the long dimension towards the front portion of the endoscope device (Figs. 2,4A).

In regard to claim 9, Ratnakar teaches wherein when said pivot direction is in a second position, the ramp structure is configured to receive and bend the medical tool to enable it to exit from the second exit (Figs. 2,4A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 12, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US Patent Application Publication No. 2008/0287961, hereinafter Miyamoto) in view of Ratnakar (US Patent Application Publication No. 2011/0160530).

In regard to claim 1, Miyamoto discloses an endoscope assembly (Par. 250) having a distal tip section (5, Figs. 63-65), the assembly comprising:
a working channel (30) configured for insertion of a medical tool (40) into and through the distal tip section, wherein said working channel provides a first exit (31) for said medical tool, said first exit comprising a first opening in the front wall of the distal tip section (Fig. 65), and a second exit (32) for said medical tool, said second exit comprising a second opening in the at least one side wall of the distal tip section (Fig. 65);
a ramp structure (35), wherein a portion of said ramp structure is positioned proximal to said second exit within said working channel, thereby positioning said second exit between the first exit and the portion of the ramp structure, wherein said ramp structure is coupled to an internal wall of the distal tip section via a pivot (35a) and wherein a position of the ramp structure may be modified to regulate a direction of exit of the medical tool (Par. 65); and
a control system (10) coupled to said pivot, wherein said control system is configured to modify a position of said ramp structure to regulate the direction of exit of the said medical device (Fig. 65, Par. 150).
Miyamoto does not expressly teach at least one front-pointing viewing element on a front wall of the distal tip section, at least one side-pointing viewing element on at least one side wail of the distal tip section.
Ratnakar teaches an endoscope (Fig. 1) having an elongated shaft (4) comprising a working channel (24) having a front exit (22) along the distal face of the elongated shalt arci a plurality of side exits (IC1-IC7) along a the elongated shall, wherein a valve (207) can be actuated to direct a surgical instrument to exit the working channel at the front exit (22) or along one of the plurality of side exits (IC1-IC7), Figs.  4A-4B. Additionally the endoscope is provided with a front imager (20) adjacent the front exit (22) of the working channel as well as side imagers (DM1-DM7) adjacent each of the plurality of side exits (IC 1-IC7) such that surgical instruments exiting the front exit and/or side exits of the working channel can be viewed by the surgeon (Par, 62).
Therefore, it would've been obvious to one of ordinary skill in the art at the time of the invention to modify the endoscope of Miyamoto with the front and side imagers adjacent exits of the working channel as taught by Ratnakar enabling a physician view surgical instruments exiting the working channel regardless if the instruments exit the working channel al the from or side exits (Par. 62).

In regard to claims 12 and 20, Miyamoto discloses an endoscope assembly (Par. 250) having a distal tip section (5, Figs. 63-65), the assembly comprising:
a working channel (30) configured for insertion of a medical tool (40) into and through the distal tip section, wherein said working channel provides a first exit (31) for said medical tool, said first exit comprising a first opening in the front wall of the distal tip section (Fig. 65), and a second exit (32) for said medical tool, said second exit comprising a second opening in the at least one side wall of the distal tip section (Fig. 65), wherein said first exit and second exit are separated by a distance of 7 mm to 11 mm (Par. 65 illustrates the exits separate by a distance in the range of 7 to 11 mm);
a ramp structure (35) having a distal end and a proximal end with a pivot point (35a, Fig. 65), wherein said ramp structure is coupled to an internal wall of the distal tip section via the pivot point (Fig. 65), wherein a position of the ramp structure may be modified to regulate a direction of exit of the medical tool (Fig. 65), and wherein said distal end of the ramp structure is positioned at least 0.3 mm proximal to the second exit within said working channel (a distal end of the ramp structure in the raised position would be greater than 0.3mm proximal to the second exit), thereby placing said second exit between the first exit and the distal end of the ramp structure (Fig. 65); and
a control system (10) configured to modify a position of said ramp structure to regulate the direction of exit of the said medical device (Fig. 65, Par. 150), wherein said control system comprises a control wire (15) coupled to the pivot at a first end and to a control knob positioned on a handle section of the endoscope assembly at a second end (Fig. 65).
Miyamoto is silent with respect to at least one front-pointing viewing element on a front wall of the distal tip section; at least one side-pointing viewing element on a side wall of the distal tip section.
Ratnakar teaches an endoscope (Fig. 1) having an elongated shaft (4) comprising a working channel (24) having a front exit (22) along the distal face of the elongated shalt arci a plurality of side exits (IC1-IC7) along a the elongated shall, wherein a valve (207) can be actuated to direct a surgical instrument to exit the working channel at the front exit (22) or along one of the plurality of side exits (IC1-IC7), Figs.  4A-4B. Additionally the endoscope is provided with a front imager (20) adjacent the front exit (22) of the working channel as well as side imagers (DM1-DM7) adjacent each of the plurality of side exits (IC 1-IC7) such that surgical instruments exiting the front exit and/or side exits of the working channel can be viewed by the surgeon (Par, 62).
Therefore, it would've been obvious to one of ordinary skill in the art at the time of the invention to modify the endoscope of Miyamoto with the front and side imagers adjacent exits of the working channel as taught by Ratnakar enabling a physician view surgical instruments exiting the working channel regardless if the instruments exit the working channel al the from or side exits (Par. 62).

In regard to claims 2 and 13, Miyamoto teaches wherein said ramp is adapted to be positioned in at least two different angles relative to the internal wall of the distal tip section (Fig. 65).


In regard to claim 4, Miyamoto teaches wherein said pivot comprises at least one of pivot hinge joint, pivot ball and socket joint, pivot pin and hole joint (Fig. 65).

In regard to claim 5, Miyamoto teaches wherein said control system comprises a control wire (15) coupled to the pivot at a first end and to a control knob positioned on a handle section of the endoscope assembly at a second end (Par. 152).

In regard to claim 6, Miyamoto teaches wherein said control system comprises an electronic controller (via lever (10), Par. 152).

In regard to claims 7 and 15, Miyamoto teaches wherein when said pivot is in a first position, the ramp structure is positioned to enable the medical tool to exit from the first exit of the distal tip section (Par. 65).

In regard to claims 8 and 16, Miyamoto teaches wherein when said pivot direction is in a first position, said medical tool exits from the front wall of the distal tip section at an angle of substantially zero degrees relative to the long dimension towards the front portion of the endoscope device (Par. 65).

In regard to claims 9 and 17, Miyamoto teaches wherein when said pivot direction is in a second position, the ramp structure is configured to receive and bend the medical tool to enable it to exit from the second exit (Fig. 65).

In regard to claims 10 and 18, Miyamoto teaches wherein when said pivot direction is in a second position, said medical tool exits from the second exit at an angle of approximately 90 degrees relative to the long dimension towards the front portion of the endoscope device (Fig. 65).

Claims 3, 11, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US Patent Application Publication No. 2008/0287961, hereinafter Miyamoto) in view of Ratnakar (US Patent Application Publication No. 2011/0160530), as applied to claims 1 and 12, and further in view of Shimizu et al. (US Patent Application Publication No. 4,841,949, hereinafter Shimizu).

In regard to claims 3, 11, 14 and 19, Miyamoto is silent with respect to said ramp structure comprises partially raised walls on side edges which are configured to hold and guide an elongated surface of the medical tool, wherein said ramp structure further comprises a first curvilinear section and a second curvilinear section wherein an edge of the first section is connected to an edge of the second section forming a groove for receiving and guiding a medical tool to either the first exit or the second exit.
Shimizu teaches of an endoscope (2) having an insertion section (8) with a raising Glock (26) disposed at an opening (28) at a distal end of the insertion section far changing a direction in which a medical instrument exits the working channel (36). The raising block (28) pivots about shaft (44) and includes a groove (46, first and second curvilinear sections formed as a continuous are within the raising block for receiving a medical instrument (42) therein.
It would've been obvious to one of ordinary skill in the art at the time of the invention to modify the ramp (35) of Miyamoto with a groove (46) as taught by Shimizu since the groove acts as a guide surface for the medical instrument, enabling the medical instrument to be reliably positioned with respect to the ramp during advancement of the medical instrument and deflection of the ramp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	November 5, 2022